Citation Nr: 0109999	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


REMAND

The veteran had active military service from January 1944 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Seattle, 
Washington, which denied service connection for a left hip 
disability.  The veteran has relocated to Arizona, and the 
Phoenix RO now has jurisdiction over this claim.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for additional development, as well as for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

The Board also notes that, in an April 2000 decision, the 
Phoenix RO denied the veteran's claim for service connection 
for a left ankle disability.  In his January 2001 written 
argument, the veteran's representative took exception to the 
RO's denial of this claim.  The Board interprets this written 
argument as a Notice of Disagreement with regard to the issue 
of service connection for a left ankle disability.  The Board 
observes that the veteran has not yet been provided a 
Statement of the Case as to this issue, as required by law.  
38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
hip disability.  After securing any 
necessary releases, the RO should obtain 
those records not on file.

2.  The RO must prepare and send the 
veteran and his representative a 
Statement of the Case regarding the 
issues of service connection for a left 
ankle disability.  The veteran must be 
advised of the time limit for the 
submission of a substantive appeal.  
Thereafter, if this issue is perfected by 
a timely-filed substantive appeal, it 
should be certified to the Board for 
appellate review.  38 U.S.C.A. § 7105.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
claim for service connection for a left 
hip disability remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue denied.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


